Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered February 14, 2005, convicting defendant upon his plea of guilty of the crime of incest.
In satisfaction of a six-count indictment, defendant pleaded guilty to incest. In accordance with the plea agreement, he was sentenced as a second felony offender to the minimum permis*1133sible term of imprisonment of IV2 to 3 years (see Penal Law § 70.06 [3] [e]; [4] [b]). He now appeals.
Counsel for defendant seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and appellate counsel’s brief, we agree. Therefore, the judgment is affirmed and the application to be relieved of assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.